TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2017



                                       NO. 03-15-00429-CV


                Dennis Draper, Greg Hadley, and Charles Huston, Appellants

                                                  v.

                        Austin Manufacturing Services I, Inc., Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
         REVERSED AND RENDERED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the final judgment rendered by the district court on April 16, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment that the appellee take nothing on its claims against the appellants. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.